—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea or to vacate the judgment of conviction on the ground that the factual allocution was legally insufficient, defendant failed to preserve that issue for our review (see, People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636). There is no merit to the contention that defendant was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). There is no support in the record for his contention that, because the victim named in the indictment had a first name different from the victim identified during the plea colloquy, defense counsel thereby allowed defendant to plead guilty to a crime that he did not commit. (Appeal from Judgment of Yates County Court, Falvey, J. — Rape, 2nd Degree.) Present — Green, J. P., Pine, Wisner, Balio and Boehm, JJ.